ORDER

The parties move jointly to dismiss Custom Leathercraft Manufacturing Co., Inc.’s appeal 05-1484 of the June 24, 2005 judgment of the United States District Court for the Central District of California in Custom Leathercraft Mfg., Inc. v. Rooster Prods. Int’l, Inc., No. 04-CV-4666, 2005 WL 2931914 (C.D.Cal.2005), and request that Custom Leathercraft bear all costs.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss is granted.*
(2) Custom Leathercraft shall bear all costs.
(3) All pending motions are moot.

 We note that the parties request that this dismissal be with prejudice; however, it is not the practice of this court to dismiss with or without prejudice. ,